Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12, 19 and 31-32 are canceled.
Claims 13-18, 20-30, and 33-35 are allowed (Renumbered as Claims 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 13, 21 and 26 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 11-12) filed on 01/26/2022. 
	Regarding claim 13, In addition to Applicant’s amendments filed on 01/26/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the capability information specifies information related to selective transmission over an alternative frequency band; 
	set up signaling parameters for the selective transmission over the WLAN using the alternative frequency band based at least in part on the capability information exchange; 
	transmit a notification to the second device to initiate selective transmission over the alternative frequency band; and 
	transmit one or more messages to the second device over the alternative frequency band.”, in conjunction with other claim elements as recited in claim 13.
	Regarding claim 21, In addition to Applicant’s amendments filed on 01/26/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the capability information specifies information related to selective transmission over an alternative frequency band; 
set up signaling parameters for the selective transmission over the WLAN using the alternative frequency band based at least in part on the capability information exchange; 
	transmit a notification to the second device to initiate selective transmission over the alternative frequency band; and 
	transmit one or more messages to the second device over the alternative frequency band.”, in conjunction with other claim elements as recited in claim 21.
	Regarding claim 26, In addition to Applicant’s amendments filed on 01/26/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the capability information specifies information related to selective transmission over an alternative frequency band; 
	setting up signaling parameters for the selective transmission over the WLAN using the alternative frequency band based at least in part on the capability information exchange; 
	receiving a notification from the second device to initiate selective transmission over the alternative frequency band; and 
	receiving one or more messages from the second device over the alternative frequency band.”, in conjunction with other claim elements as recited in claim 26.
Therefore, claims 13-18, 20-30, and 33-35 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645